Citation Nr: 1421965	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

Entitlement to service connection for a psychiatric disability, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 30, 2003 to December 28, 2003. He served in the National Guard from July 1, 2001 to July 3, 2007 and had periods of active duty for training and inactive duty for training, including a period of active duty for training from July 1, 2002 to October 19, 2002.  He was also activated from September 2005 to November 2005 for domestic National Guard service in Louisiana and Mississippi.

This issue comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. In that decision, the RO denied claims for service connection for anxiety and depression.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The Veteran testified at a Travel Board hearing before the undersigned VLJ in March 2010.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant.


FINDING OF FACT

A psychiatric disability, to include depression and anxiety, is shown to have clearly and unmistakably existed prior to the Veteran's period of active service and clearly and unmistakably was not aggravated during this period of service.


CONCLUSION OF LAW

The presumption of soundness at service entry has been rebutted; psychiatric disability, to include depression and anxiety, clearly and unmistakably preceded and was not aggravated during active service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Procedural Duties

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA satisfied its duty to notify the Veteran in the development of his claim.

Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, a March 2008 letter notified the Veteran of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This was prior to the initial adjudication of the Veteran's claim in February 2010.  This letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  In its July 2010 remand decision, the Board requested that a 2007 MMRB or MOS/Medical Retention Board record be obtained.  The Appeals Management Center (AMC) requested any outstanding medical records in August 2010 from the Utah Army National Guard (UTANG) adjutant general, which were sent to the RO later that month.  While the MMRB or MOS/Medical Retention Board record was not included, the UTANG stated that all records in its possession had been sent.  Further, the Board also requested in its remand decision that records from Dr. Bateman, Intermountain Health Care, and the Veteran's private doctor from high school be requested.  The AMC sent the Veteran release forms for these records on August 6, 2010.  While he provided other documents, the Veteran did not return a completed release form, despite being warned that a failure to cooperate could result in his claim being considered abandoned.  Therefore, these records are unavailable.  

The Veteran's service treatment records and post-service VA records have been obtained and considered.  Further, the Veteran was afforded VA examinations in February 2009 and December 2010.  The Board notes that, in his June 2009 VA Form 9, the Veteran asserts that the examiner for is February 2009 examination did not "take a close enough look" into the evidence for his claim.  He also asserts that medication caused memory loss and that he had a panic attack during the examination.  However, the examiner conducted a thorough examination and interview of the Veteran, reviewed the claims file, and provided an opinion as to whether the Veteran's depression and anxiety was aggravated by service.  This opinion was based on an accurate history and is supported by well-reasoned rationale.  Therefore, the examination is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Board therefore finds that the medical evidence of record is sufficient to decide the Veteran's claim.  

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran.

II. Analysis

The Veteran seeks service connection for a psychiatric disability, to include depression and anxiety.  He was honorably discharged from the UTANG in July 2007, after being found medically unfit for retention.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service; unless clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.

If a disorder was not noted on entering service, VA must show clear and unmistakable evidence of both a pre-existing condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under 38 U.S.C.A.§ 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.  Id.

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

For purposes of aggravation of a preexisting disease, such aggravation will be said to have occurred where there is an increase in disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013); Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991); Browder v. Brown, 5 Vet. App. 268, 271 (1993); see also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

In his February 2001 pre-enlistment medical history, the Veteran denied depression or excessive worry.  Further, in his February 2001 pre-enlistment medical examination, he was found to have a normal psychiatric system.  Therefore, the Veteran is presumed to have been in a sound mental health condition when he entered service.  VA must now show clear and unmistakable evidence of both a pre-existing condition and a lack of in-service aggravation to overcome the presumption of soundness.

First, there is clear and unmistakable evidence of a pre-existing mental health condition.  In his March 2010 hearing before the Board, the Veteran admitted that his depression was a pre-existing condition.  (Transcript, p. 21). He also stated that during high school (he graduated in 2002) a doctor that lived in his neighborhood put him on Celexa (Transcript, p. 24).  At his February 2009 VA examination, the Veteran also stated that he was first placed on antidepressants at age 16 or 17.  In his December 2010 VA examination, he again admitted that he had pre-military depression and anxiety.  An August 5, 2003, discharge report from the Veteran's hospitalization for suicidal ideation states that he reported an extensive past of self-mutilation as a teenager, cutting cut his face, arms, and body, and that he had had abused cocaine, marijuana, and other drugs for several years.  The VA psychologist who conducted the December 2010 VA examination reviewed the claims file and concluded that it was obvious that the Veteran had psychiatric disability prior to entering service.  

Therefore, the remaining issue is whether there is clear and unmistakable evidence of a lack of in-service aggravation of the Veteran's psychiatric disability.  The Board finds that such clear and convincing evidence exists.

The Veteran has asserted that his depression and anxiety was aggravated by service.  See November 2008 notice of disagreement; February 2009 VA examination; June 25, 2009 VA Form 9; December 2009 statement in lieu of VA Form 646; March 2010 testimony before the Board; and statement of August 2010.  He also asserts in this latter statement that he if he was able to make it through basic and advanced individual training without mental health problems, then he assumes that his condition was mild to begin with and later aggravated.  

The Veteran is competent to testify as to symptoms of depression and anxiety, as such symptoms are lay observable.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, the Veteran does not find the Veteran credible in his assertions that his symptoms of depression were aggravated by service.  He is an unreliable historian who has been less than forthcoming about his medical history and symptoms. 

As stated earlier, the Veteran denied depression or excessive worry in his pre-enlistment medical history.  However, he stated in July 2003 that he was prescribed Celexa in high school.  As stated above, at his February 2009 VA examination, the Veteran stated that he was first placed on antidepressants at age 16 or 17.  In his December 2010 VA examination, he again admitted that he had pre-military depression and anxiety.  An August 5, 2003, discharge report from the Veteran's hospitalization for suicidal ideation states that he reported an extensive past of self-mutilation as a teenager, cutting cut his face, arms, and body, and that he had had abused cocaine, marijuana, and other drugs for several years.  None of this history was disclosed by the Veteran at entrance.

Later, the Veteran denied mental health problems in the post-deployment health assessment that he completed following his January 2003 to December 2003 period of active service.  He denied depression, lack of interests, suicidal ideation, or feeling numb.  However, this is contradicted by the medical records and other statements showing that in July 2003 the Veteran was hospitalized for suicidal ideation.  

The Veteran also stated that he had no medical problems in a January 2003 annual medical certificate, and also denied any current medication, or having taken prescription medication since his last examination.  However, a Wal-Mart pharmacy record shows that he was prescribed Celexa in April 2002.  This record also demonstrates that the Veteran was also untruthful when he was hospitalized in July 2003, when the Veteran incorrectly stated that he had been on Celexa for the past 6 months, and sporadically since November 2002.  

Further, when the Veteran was activated for Hurricane Katrina relief in September 2005, he stated in his pre-deployment questionnaire that he had not sought mental health counseling in the past year and stated that he was in very good health.  However, records indicate that the Veteran was being prescribed diazepam, the generic version of Valium, during this time.  In his October 2005 post-deployment questionnaire, he again denied depression, lack of interests, suicidal ideation, or feeling numb despite his prescriptions.

At his hearing before the Board, the Veteran stated that his depression and anxiety was aggravated by fears related to his allergies during active duty for training in July to October 2002 (Transcript, p. 16).  Later in his hearing, he stated that his 2003 hospitalization due to suicidal ideation was from job stress (Transcript, p. 21).  However, these statements are contradicted by his August 2010 statement, where he says his condition was aggravated in 2003 by his active duty living conditions and tension between Army and Air Force personnel, and his October 2008 notice of disagreement, where he stated that failing a physical fitness test and receiving an Article 15 aggravated his symptoms.  

Given such inconsistencies, the Veteran's lay testimony does not support a finding that his depression and anxiety was aggravated by his active service.  

The Board notes that the Veteran has provided other lay statements in support of his claim.  While a January 2009 statement from his wife discusses his current symptoms, it does not discuss aggravation.  Even if she did so, at the time of the statement, it appears that she had known the Veteran for 11 months.  She is not competent to testify as to whether the Veteran's depression and anxiety symptoms were aggravated during his service, inasmuch as she did not know the Veteran prior to his service.  Moreover in her testimony before the Board, the veteran's wife mainly just reminded the Veteran of dates and other details.  A statement from Sargent KTH, which discusses the Veteran's symptoms in 2003, fails for the same reason.  The Veteran also provided an August 2010 statement from Staff Sergeant J, which discusses the incident in service where the Veteran expressed suicidal ideation; it does not discuss aggravation.  

However, there is medical evidence of record clear and unmistakable evidence of a lack of in-service aggravation of the Veteran's psychiatric disability.

On VA examination in February 2009, the Veteran's history and relevant information in the claims file were summarized by the examiner.  The Veteran was interviewed and essentially stated that his childhood was normal and that his substance abuse started in the military while he was on active duty after receiving punishment for failing a physical training test.  The diagnosis was nonpsychotic major depressive disorder and generalized anxiety disorder. He had a history of polysubstance abuse and dependence in remission.

The examiner noted that because of the Veteran's lack of veracity, the likelihood was that he brought significant mental health problems to the UTANG, his significant substance abuse problems on active duty, and his continuing and worsening mental health problems off of active duty, any opinion regarding the etiology or aggravation of the Veteran's major depressive disorder and generalized anxiety disorder would be speculative.  He noted that the Veteran was a poor historian and cited the conflicting histories in the file that the Veteran had given other clinicians.  The examiner noted the Veteran minimized pre-military mental health problems at the examination.  He concluded that the Veteran's current mental disorder was less likely than not (less than 50-50 probability) aggravated or caused by his military service, because it would be speculation to conclude otherwise.  The examiner stated an opinion would be speculative due to the many inconsistencies and discrepancies in the Veteran's history and record.  

The Veteran had a second VA examination in December 2010.  The examiner reviewed the Veteran's personal, substance abuse, and medical histories, including the various inconsistencies in the Veteran's accounts.  He stated that that Veteran has a significant history of polysubstance abuse and dependence prior to military service, and that these disorders, other than his depression and anxiety, are likely to be independently responsible for impairment in his psychosocial adjustment and quality of life.  He stated that the Veteran clearly has a history of trying to cover up and lie about his pre-service mental health and substance abuse histories.  He stated that the Veteran's malingering was an attempt to receive service connection benefits by first blaming his military service for his mental health disorders, and subsequently, after his pre-existing disorders were discovered, by blaming his service for exacerbating his preexisting disorders.  He diagnosed the Veteran with major depressive disorder, generalized anxiety disorder, panic disorder with agoraphobia, and alcohol, cannabis, cocaine, and opioid dependence.  He concluded that:

1) It is obvious that the [V]eteran's psychiatric disability pre-existed his active duty military service . . . and 2) the [V]eteran's pre-existing psychiatric disabilities DID NOT undergo an increase in severity beyond its natural progress during active duty service.  Additionally, this examiner will note that Mr. [redacted] multifaceted mental health and polysubstance dependence disorders were IN NO WAY caused or a result of his military service.  It should also be noted that the Veteran's PRE-EXISTING substance abuse and dependence disorders have DOUBTLESS contributed to and interacted with his affective and personality disorders, as well as the myriad negative impacts on his social, interpersonal, occupational, and educational/academic functioning.  

December 1, 2010, VA examination at p. 10 (emphases in original).  

The Veteran has provided a medical opinion in support of his claim.  A December 2008 letter from Dr. R.M., a psychiatrist at the Salt Lake City VA Medical Center who stated that the Veteran is under his case.  He states, inter alia, in his letter that, after reviewing the Veteran's military and medical history, it is his opinion that "it is greater than 50% likelihood that the severity of [the Veteran's] Depressive and Anxiety symptoms are directly related to his Military service. He has exhibited disorganized behavior and has been a danger to himself and others and has had to be hospitalized due to suicidality while in the military."  

With respect to evaluating the medical evidence, generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

Here, the Board finds that the letter from Dr. R.M. has limited probative value.  It is conclusory contains no discussion of the Veteran's pre-service mental health and substance abuse history, or explains how the Veteran's symptoms were aggravated by service.  Rather, the Board finds that the December 2010 VA medical examination provides clear and convincing evidence that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  The December 2010 VA medical examination exhaustively discusses the Veteran's pre-service and in-service histories, his history of misstatements and inconsistences, and his diagnoses.  It is clearly the most persuasive and probative evidence on matters crucial to the adjudication of the Veteran's claim.  

In sum, the Board finds that the Veteran's psychiatric disability was not incurred or aggravated by service, and he is not entitled to service connection.  See 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.  

ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


